Citation Nr: 0733381	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-25 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left knee disability.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967, and from November 1990 to September 1991.  He 
also had service in the United States Army Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO, in part, denied 
service connection for left knee disability.  The veteran 
timely appealed the May 2004rating action to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he had a preexisting left knee 
disability, i.e., bursitis, that was aggravated by the 
physical rigors of basic training (see, VA Form 9, dated in 
July 2005, with attachment). 

In support of the veteran's claim, is a September 1965 
service enlistment examination report, which contains a 
physician's notation that the veteran subjectively complained 
of having a "KNEE" ailment that was unverified upon 
clinical evaluation.  Shortly after enlistment, in November 
and December 1965, the veteran was seen in the dispensary 
with complaints of left knee pain.  At that time, the veteran 
indicated that prior to service entrance, his family 
physician had told him that he had bursitis [of the left 
knee].  The veteran was further noted to have had a possible 
torn medial meniscus of the left knee upon orthopedic consult 
in September 1965.

An August 1967 service separation examination report reflects 
that the veteran's lower extremities were noted to have been 
" abnormal."  The examining physician indicated that the 
veteran had tenderness and subpatellar crepitance on the left 
[knee].  There was, however, no apparent limitation motion.  
An August 1967 Report of Medical History reflects that the 
veteran reported having had a "trick" or locked knee.  The 
examining physician reported that the veteran had a history 
of "bursitis" of the left knee with no history of any 
injury.  An associated consultation report noted the 
veteran's complaints of pain on the medial aspect of the left 
knee; the diagnosis was "possible torn medial meniscus 
advise: observation."  X-rays of the left knee were reported 
as negative, however.

Post-service VA and private medical evidence, dating from 
April 1998 to April 2004, reflects that the veteran has been 
diagnosed as having traumatic degenerative osteoarthritis of 
the left knee, tricompartment negative osteoarthritis with 
status-post surgery to repair posterior horn of the medial 
meniscus (see, September 2003 VA examination report).  When 
evaluated by VA in September 2003, the veteran reported that 
he had received treatment for his "knee" during basic 
training.  The examiner noted that in-service treatment 
reports-as indicated by the veteran-were not contained in the 
claims file.  

The September 2003 VA examiner did not provide an opinion as 
to the etiology of any current left knee disability or 
whether any pre-existing left knee disability was aggravated 
beyond its natural progression during service.  See, 38 
U.S.C.A. § 1153 (West 2002) (providing that a pre-existing 
disease or injury will be considered to have been aggravated 
by active service where there is an increase in disability 
during service absent a finding that the increase was due to 
the natural progress of the disease). 

In view of the foregoing, the RO should schedule the veteran 
for a VA orthopedic exam to determine the nature, extent, and 
etiology of any current left knee disability, to include 
whether any pre-existing left knee disability underwent a 
permanent worsening during service beyond its natural 
progression.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of any left knee disability 
found on examination.  The veteran's 
claims file, to include a copy of this 
remand, should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  
    
The examiner should render an opinion 
as to whether it is at least as likely 
as not (a 50 percent probability or 
greater) that any currently diagnosed 
left knee disability had is onset 
during active service, or is otherwise 
related to his active service.  The 
examiner should indicate whether left 
knee disability existed prior to 
service entrance in September 1965 and, 
if so, whether the increase was due to 
the natural progression of the 
disability during his active service.
    
In formulating the above-requested 
opinion, the VA examiner is requested 
to review the veteran's service medical 
records to include, but not limited to:  
(1) September 1965 service entrance 
examination report, containing a 
physician's notation that the veteran 
had subjectively complained of a 
"knee" disability, despite an absence 
of any objective evidence of left knee 
pathology; (2) September 1965 
orthopedic consult report containing an 
impression of possible torn medial 
meniscus of the left knee; (3) November 
and December 1965 treatment records, 
reflecting that the veteran gave a 
history of having been diagnosed as 
having left knee bursitis prior to 
service; and (4) an August 1967 service 
separation examination report, 
containing clinical findings of left 
knee tenderness and subpatellar 
crepitance with no limitation of 
motion, but noting a possible torn 
medial meniscus of the left knee. 

The examiner should set forth a 
rationale for all opinions and 
conclusions.
    
2.  After ensuring that the requested 
opinion and rationale have been 
obtained, the AMC or RO should 
readjudicate the claim for service 
connection for left knee disability.  
If the benefit sought on appeal remains 
denied, the AMC or RO should issue the  
veteran a supplemental statement of the 
case.  The case should be returned to 
the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



